Citation Nr: 1212435	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1948 to May 1963.  He died in March 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  The matter has since been transferred to the RO in San Diego, California.

The Board denied the appellant's claim in an April 2009 decision.  The appellant subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court remanded the matter back to the Board in January 2010.  The Board subsequently remanded the claim back to the RO in June 2010 for additional development consistent with the Court's instructions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Radiation Exposure

The Veteran's service treatment records and personnel records noted that the Veteran worked on radar equipment, which itself gave off radiation.  Pursuant to the Board's June 2010 remand, the RO/AMC was instructed to undertake development to ascertain whether the Veteran was exposed to ionizing radiation or non-ionizing radiation.  The Veteran's personnel records were obtained but did not document any radiation exposure.  Previous attempts to obtain a DD-1141 or other confirmation of ionizing radiation exposure yielded no results.  However, further development is necessary.

The record reflects that the Veteran received training for, and may have worked on, NIKE launchers during service.  The RO/AMC should contact the Veteran's service department for information as to whether the Veteran, in light of his assigned duties and station assignments from June 1948 to May 1963, would have been exposed to ionizing radiation as a result of working with NIKE launchers.

If this additional development confirms exposure to ionizing radiation, then the claim should be further developed in accordance with the laws and regulations governing claims related to ionizing radiation exposure.

If additional development does not confirm exposure to ionizing radiation in service, then the claims file should be forwarded to an appropriate VA examiner for an opinion as to whether cholangiocarcinoma is etiologically related to non-ionizing radiation exposure in service.  

In adjudicating the appellant's radiation claims, the RO/AMC should review VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section C, paragraph 7(a), and take any appropriate action.

B.  Hiatal Hernia, Vagotomy, Pyloroplasty

In addition, a VA opinion was obtained in August 2010 to determine the relationship, if any, between the Veteran's service-connected hiatal hernia and his cause of death, cholangiocarcinoma.  However, the Veteran was actually service-connected for hiatal hernia, post-operative hernia repair, vagotomy, and pyloroplasty with mild esophagitis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, in order to obtain an adequate opinion, the file should be return to the August 2010 examiner to allow her to comment on the Veteran's complete service-connected condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran's service department for information as to whether the Veteran, in light of his assigned duties and station assignments from June 1948 to May 1963, would have been exposed to ionizing radiation as a result of working with NIKE launchers.  Any requests and subsequent responses should be documented in the claims file.

2.  If, and only if, the service department confirms that the Veteran was exposed to ionizing radiation during service, then further development should be completed in accordance with 38 C.F.R. § 3.311.

3.  If the available records do not confirm exposure to ionizing radiation in service, the AMC/RO should refer the case to an appropriate VA examiner for an opinion regarding the relationship between the Veteran's cholangiocarcinoma and exposure to non-ionizing radiation as a result of his duties as a track radar repairman in service.  Exposure to non-ionizing radiation is conceded.  The claims folder, including a copy of this remand, must be made available to the examiner. The examiner must address the following, in light of the service and post-service medical evidence of record:

a) Whether it is at least as likely as not that:

(i) cholangiocarcinoma is due to or the result of the Veteran's exposure to non-ionizing radiation in service.

b) If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue. The rationale for all opinions expressed must be provided.

The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The claims file, including a copy of this remand, should be forwarded to the August 2010 VA examiner for a supplemental opinion.  The examiner must address the following, in light of the service and post-service medical evidence of record:

A) Whether it is at least as likely as not that:

(i) cholangiocarcinoma was due to or the result of the Veteran's hiatal hernia, post-operative hernia repair, vagotomy, and pyloroplasty with mild esophagitis; or

(ii) the Veteran's service-connected hiatal hernia, post-operative hernia repair, vagotomy, and pyloroplasty with mild esophagitis, contributed substantially or materially to the Veteran's cause of death.
	
B) If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities at issue.  A rationale for all opinions expressed must be provided.

The term "at least as likely as not" used above does not mean merely within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

If the August 2010 examiner is not available, then the claims file should be forwarded to a new examiner, who should comply with the above instructions.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO must examine all of the evidence and readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



